Fowler, J.,
delivered the opinion of the Court.
This is an appeal from the Orphans’ Court of Baltimore City, and the only question presented is whether the sale of certain real estate already made and reported to that Court shall be ratified, or whether it shall be set aside and the property resold in order that- the trustee under the will shall join the executors in executing the power of sale conferred by the will of the late Thomas D. Anderson of Baltimore City. The solution of this question depends entirely upon the construction of the will. If the doubt now suggested existed when the sale was made by the executor alone, it is to be regretted that the trustee under the will was not joined in executing the power of sale for the sake of avoiding the delay and expense of this litigation. But as the question is presented we. must dispose of it, and we will do so briefly.
By the first clause of the will, and indeed generally ‘wherever the testator gives authority or power to the executor over the real estate, he appears to have joined the trustee with the executor. Thus, in the first clause, “ I give, devise and bequeath to my executors and trustees, &c., all my estate, real, personal, &c., with full power and authority to do whatever may be proper and necessary in the performance of the duties hereby imposed on them, either in effecting sales * * * or otherwise.” And in the eighth clause, his “ executors and trustees ” are authorized to change investments, or to sell, lease or otherwise dispose of” * * * his house and lot on Druid Hill avenue. And likewise in the ninth clause, both the executors and trustees are authorized to execute and acknowledge such conveyances as may be necessary to change certain investments. It would seem, therefore, except for the ingenious suggestions as to what might have been the intention of the testator, that the plain and simple meaning *457of the language used by him is that both the executors and trustees were to join in the sale. And inasmuch as it is entirely immaterial, so far as the object of this proceeding is concerned, namely, the securing of a good title, which view shall be adopted, we prefer that which appears to us to be indicated by the language of the will.
(Decided February 28th, 1895.)
We cannot assent to the view that the testator had no power to require the power of sale to be exercised jointly by the executors and trustees. If such were his intention, “ that intention, if not contrary to public policy,” or in violation of any rule of law or statutory provision, must have full force and effect. Abell v. Abell, 75 Md. 44.
Deeming it unnecessary to comment upon the authorities cited, and basing our conclusion altogether upon what we think appears to be the intention of the testator as disclosed in his will, the order appealed from will be reversed. Costs to be paid out of the proceeds of sale.

Decree reversed and cause remanded.